  Case 13-83421       Doc 61     Filed 12/11/18 Entered 12/11/18 12:36:56           Desc Main
                                   Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13

MICHAEL A. HITZTALER                                         CASE NO. 13-83421


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     JPMorgan Chase Bank                    Court claim #: 10
Last four digits of any number used to identify the debtor’s account: 1377


 Final Cure Amount
 Amount of Prepetition Arrears         $2342.80


 Amount Paid by Trustee                $2342.80




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨       Thru the Chapter 13 Plan              x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 12/11/18                               /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 11th
Day of December, 2018

Dated: 12/11/18                               /s/Cynthia K. Burnard
 Case 13-83421   Doc 61   Filed 12/11/18 Entered 12/11/18 12:36:56   Desc Main
                            Document     Page 2 of 2

JPMORGAN CHASE BANK NAT'L ASSOCIATION
3415 VISION DRIVE
MAIL CODE OH-7133
COLUMBUS, OH 43219

CHASE
PO BOX 24696
COLUMBUS, OH 43224-4696

CHASE RECORDS CENTER
ATTN: CORRESPONDENCE MAIL
MAIL CODE LA4-5555 700 KANSAS LANE
MONROE, LA 71203

NISHA PARIKH
FREEDMAN, ANSELMO, LINDBERG LLC
1771 W. DIEHL ROAD. STE., 150
NAPERVILLE, IL 60563

MICHAEL A. HITZTALER
22241 NISQUALLY ROAD, #158
APPLE VALLEY, CA 92308

GERACI LAW LLC
55 E. MONROE STREET, #3400
CHICAGO, IL 60603
